   Case: 1:18-cv-01812 Document #: 82-2 Filed: 02/21/20 Page 1 of 5 PageID #:390




                              OFFICE OF THE ATTORNEY GENERAL
                                      STATE OF ILLINOIS

Kwame Raoul
ATTORNEY GENERAL

                                         January 31, 2020

Via electronic mail:
James A. Rolfes
Caitlin O. Young
Reed Smith LLP
10 S. Wacker Drive, 40th Floor
Chicago, Illinois 60606
(312) 207-1000
jrolfes@reedsmith.com
coyoung@reedsmith.com

RE:    Abdel Jaber Saleh v. Randy Pfister, et al., 18 CV 1812

Dear Counsel:

         This letter serves to address Plaintiff’s Federal Rule of Civil Procedure 30(b)(6)
Deposition Notice to the Illinois Department of Corrections seeking to take the deposition of the
Illinois Department of Corrections (“IDOC”) on the following six (6) topics. For the following
reasons, Defendants object to several of Plaintiff’s proposed topics, and IDOC cannot produce an
individual to testify as to the remaining topics.

        The parties initially met and conferred in a telephone conference on December 31, 2019 to
address Defendants’ objections to Plaintiff’s proffered deposition topics. This letter serves to more
formally set forth Defendants’ positions for your review and consideration. Please advise if, in
light of this letter, Plaintiff will withdraw any topics.

                                     DEPOSITION TOPICS

       1.    IDOC’s investigation of, response to and determination regarding Mr. Saleh’s
September 13, 2017 grievance including, without limitation, identification of: persons
interviewed; documents reviewed; oral or written communications related to, and
documents generated as part of, the investigation, response and determination; and the
   Case: 1:18-cv-01812 Document #: 82-2 Filed: 02/21/20 Page 2 of 5 PageID #:391




actions of all IDOC personnel in considering and reaching a determination about the
grievance.

RESPONSE: As we discussed during our meet and confer telephone call, Topic No. 1 is not
          relevant to the claims and defenses in this case, nor is it proportional to the needs
          of this litigation, especially given the other discovery that is already scheduled to
          occur in this case, such as the scheduled depositions of Randy Pfister and Anna
          McBee.

              Plaintiff’s Amended Complaint alleges that, on a single instance on September 8,
              2017, he was scheduled to be taken to commissary at the same time that he was
              scheduled to attend Ju’mah services. Plaintiff alleges that he could not attend both,
              so he chose to attend Ju’mah services and chose to forego his trip to commissary.
              Defendants have maintained that, even accepting Plaintiff’s allegations as true,
              foregoing commissary on one, single occasion does not amount to a “substantial
              burden” to Plaintiff’s rights under the First Amendment. This is especially true
              given that Plaintiff testified in his deposition that September 8, 2017 was the only
              instance that his commissary schedule conflicted with Ju’mah services in the 25
              years that Plaintiff has been incarcerated.

              On September 13, 2017, Plaintiff submitted a grievance claiming that he had to
              choose between going to commissary and going to Ju’mah on September 8, 2017,
              in which Plaintiff requests “one million dollars for the religious discrimination.”
              Warden Randy Pfister, as Chief Administrative Officer, denied Plaintiff’s
              grievance, and for this, Plaintiff has sued Pfister in his individual capacity for
              violating Plaintiff’s constitutional rights under 42 U.S.C. § 1983. However, for the
              reasons set forth in Defendants’ pending Motion to Dismiss, no individual involved
              in the grievance process, including Pfister, could have acted with the requisite
              degree of personal involvement to sustain a cause of action under 42 US.C. § 1983
              because there can be no causal link between the denial of Plaintiff’s grievance and
              any injury sustained by Plaintiff. Because Plaintiff’s entire injury was that he had
              to forego a single trip to commissary on September 8, 2017, that injury was
              complete before Plaintiff ever submitted his grievance. Therefore, the denial of
              Plaintiff’s grievance did not cause any denial of Plaintiff’s constitutional rights. As
              such, the disposition of Plaintiff’s grievance is not relevant to Plaintiff’s claims.

              Moreover, the parties have already engaged in extensive discovery regarding
              Plaintiff’s grievance, and no new relevant information would come from a 30(b)(6)
              deposition about “IDOC’s investigation” of Plaintiff’s grievance. Defendants have
              already produced all of the grievance-related documents in IDOC’s files. More
              importantly, Plaintiff has already noticed the deposition of Randy Pfister for
              February 14, 2020 and the deposition of Anna McBee (the grievance officer) for
              March 5, 2020. Both deponents will be able to testify about their investigation of
              Plaintiff’s grievance, and there is no relevant information that a 30(b)(6) witness
              could disclose about IDOC’s investigation of the grievance that could not be




                                                2
   Case: 1:18-cv-01812 Document #: 82-2 Filed: 02/21/20 Page 3 of 5 PageID #:392




              provided by Pfister and McBee, who actually conducted the investigation and
              responded to the grievance.

              Topic No. 1 is also not relevant to this litigation because IDOC is not a party to this
              action. Defendant Randy Pfister is, and Defendant Pfister will testify at his
              deposition about his investigation of Plaintiff’s grievance.

              For these reasons, Defendants maintain that Topic No. 1 is not relevant. Defendants
              request that Plaintiff wait until after the depositions of Pfister and McBee have been
              concluded to determine whether any information not obtained at their depositions
              could be obtained by a 30(b)(6) deposition of IDOC regarding Topic No. 1. Please
              advise if Plaintiff will withdraw Topic No. 1 or wait until after the depositions of
              Pfister and McBee to notice a 30(b)(6) deposition for Topic No. 1.

       2.     IDOC’s search for documents responsive to Mr. Saleh’s requests for
production, including without limitation, facts identified to support the assertion of an
objection to any such request as “unduly burdensome.”

RESPONSE:     IDOC objects to Topic No. 2 regarding why Defendants objected that complying
              with certain written discovery requests would be unduly burdensome. As we
              previously discussed during our meet and confer telephone call, it is improper for
              a party to use a 30(b)(6) deposition as a means to adjudicate discovery disputes.

      3.     IDOC’s search for, or destruction of, sign-in sheets for September 7, 2017 and
September 11, 2017 that include signature for, or references to, Lieutenant Edward Jacob.

RESPONSE: As is the case with Topic No. 2, Topic No. 3 improperly seeks to use a 30(b)(6)
          deposition as a means to adjudicate discovery disputes.

              As an initial matter, the only relevant date in this litigation is September 8, 2017,
              the date on which Plaintiff alleges that he had to choose between going to
              commissary and going to Ju’mah. I understand that Topic No. 3 contains a typo
              and that Plaintiff is concerned with September 8, 2017, not September 7, 2017.
              Nevertheless, there is no reason why the location of any individual, including Lt.
              Jacob, on September 11, 2017 is relevant to this action.

              With regard to the kinds of “sign-in sheets” or other documents that indicate Lt.
              Jacob’s location throughout the Stateville Correctional Center facility on
              September 8, 2017, Defendants have identified two groups of documents. The first
              group of documents are the Duty Rosters, which show which officers were called
              to duty at Stateville Correctional Center on September 8, 2017 and the posts to
              which they were called on that date. These Duty Rosters have already been
              produced to Plaintiff.

              The second group of documents are the Shift Activity Logs for September 8, 2017.
              Defendants have agreed to produce the Shift Activity Logs from September 8,



                                                3
   Case: 1:18-cv-01812 Document #: 82-2 Filed: 02/21/20 Page 4 of 5 PageID #:393




              2017. However, as I have explained to you, the room in which these Shift Activity
              Logs are being stored has been designated as a safety hazard. Stateville employees
              are not permitted to enter this area, as the area has not yet been designated safe for
              entry. Accordingly, IDOC cannot engage in any further search for these documents
              until this area is safe.

      4.     IDOC’s search for, or destruction of, documents or records reflecting Wayne
Newlin’s purchased from the commissary on September 7, 2017.

RESPONSE: Pursuant to Plaintiff’s January 15, 2020 email, Plaintiff agreed to withdraw Topic
          No. 4. Accordingly, IDOC will not produce someone to testify as to Topic No. 4.

        5.    Identification of the times prisoners were taken to the commissary on
September 7, 2017 and September 11, 2017, whether any prisoners on those dates were
permitted to go to the commissary on lines other than their cell block lines, and if so, for
what reasons were permitted to go to the commissary on a line other than their cell block
line on September 7, 2017 and September 11, 2017.

RESPONSE: Stateville Correctional Center does not record and maintain the information
          requested in Topic No. 5 in the regular course of business.

              Stateville follows a regular schedule in which certain galleries are scheduled to
              attend commissary on specific days of the week on any given month. However,
              these schedules are not stored in the regular course of business. IDOC does not
              track when an inmate requests to go to commissary on a line other than his cell
              block line or the reason why the inmate has requested to be taken to commissary at
              an alternative time.

              If an inmate buys something at commissary, a receipt is generated that contains the
              date and also often contains a time-stamp. These receipts are the only documents
              known to IDOC that indicate when specific inmates at Stateville are taken to
              commissary. However, when this information is stored, the information is linked
              to a particular inmate, not to a particular date. Therefore, in order to see when an
              inmate went to commissary, IDOC would have to perform a search with regard to
              that specific inmate. IDOC does not have the searching capability to search for all
              inmates who went to commissary on a particular date.

              For the foregoing reasons, IDOC is not able to produce any individual who can
              testify as to which inmates went to commissary on September 8, 2017, the times
              that they went to commissary, or whether any inmates were taken on a line other
              than their cell block line. As such, IDOC is unable to produce a qualified individual
              who can testify as to Topic No. 5.

     6.     IDOC’s policies or procedures related to prisoner requests to go to the
commissary on a line other than his cell block line.




                                                4
   Case: 1:18-cv-01812 Document #: 82-2 Filed: 02/21/20 Page 5 of 5 PageID #:394




RESPONSE: There are no written policies setting forth the procedures related to inmates’
          requests to go to the commissary on a line other than his cell block line. Inmates
          may request commissary or may request to move their commissary time.
          Ordinarily, lieutenants, sergeants, and correctional officers who are responsible for
          escorting inmates to commissary follow the schedule, but these lieutenants,
          sergeants, and correctional officers may, at their discretion, allow an inmate to go
          to commissary at a different time than what is scheduled. Those discretionary
          decisions are always determined on a case-by-case basis.

              Should IDOC produce an individual to testify regarding Topic No. 6, the witness
              would testify that the question of whether an inmate may go to commissary on a
              line other than his cell block line is determined on a case-by-case basis at the
              discretion of individual officers. The witness could not offer any more substantive
              information than that.

              Instead of a 30(b)(6) deposition regarding Topic No. 6, Defendants agree to
              supplement their written responses to Plaintiff’s Interrogatories to incorporate the
              information set forth in this response. Written discovery responses will accomplish
              the same discovery purpose by less burdensome means. Please advise if you will
              withdraw Topic No. 6 upon agreement that Defendants will supplement their
              written responses to Plaintiff’s Interrogatories.


Dated: January 31, 2020



                                                           Sincerely,

                                                           s/ Maebetty Kirby
                                                           Maebetty Kirby
                                                           Assistant Attorney General
                                                           100 West Randolph Street, 13th Floor
                                                           Chicago, Illinois 60601
                                                           (312) 814-3649
                                                           mkirby@atg.state.il.us




                                               5
